Citation Nr: 9905308	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-21 168	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of the 
Department of Veterans Affairs (VA) improved death pension 
benefits in the amount of $2,125.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from April 1941 to October 
1945.  He died in June 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 decision by the Committee 
on Waivers and Compromises (Committee) from the Newark, New 
Jersey, VA Regional Office (RO) which found that the 
appellant had misrepresented a material fact in the creation 
of an overpayment in the amount of $8,230.  A notice of 
disagreement was received in September 1995.  A statement of 
the case was issued in December 1995.  A substantive appeal 
was received in February 1996.

In a December 1997 decision, the Board determined that the 
overpayment in the amount of $8,230 was properly created and 
denied entitlement to a waiver of the recovery of the portion 
of the overpayment created from November 1, 1993, through 
December 31, 1994, in the amount of $6,105, as the appellant 
had committed misrepresentation with regard to that portion 
of the overpayment.  However, the Board further determined 
that there was no fraud, misrepresentation, or bad faith on 
the appellant's part regarding the portion of the overpayment 
from June 1, 1993, through October 31, 1993, in the amount of 
$2,125.  As the Board found no statutory bar to a waiver of 
the recovery of the overpayment in the amount of $2,125, the 
Board remanded to the Committee the issue of consideration of 
whether recovery of this overpayment would be against equity 
and good conscience, thereby permitting waiver of the 
overpayment under the provisions of 38 U.S.C.A. § 5302(a); 38 
C.F.R. §§ 1.963(a), 1.965(a).  In May 1997, the Committee 
determined that a recovery of the remainder of the 
overpayment in the amount of $2,125 would not be against 
equity and good conscience; thus, the request for waiver for 
that portion of the overpayment was denied.  





FINDINGS OF FACT

1.  In July 1989, the appellant submitted an application for 
VA death pension benefits.  

2.  In August 1989, she was awarded entitlement to VA 
improved death pension benefits effective from June 1, 1989.  
The rate of her pension benefits was based on her report of 
no income and no assets.  She was provided a VA Form 21-8767, 
which informed her that it was her responsibility to promptly 
notify the VA of any changes in marital status and in her 
income or net worth and that, when reporting income, she was 
to report the total amount and source of all income received.  

3.  In a November 1989 letter, the appellant was reminded of 
her obligations as a pension recipient.  

4.  In June 1990 and June 1991, Improved Pension Eligibility 
Verification Reports (EVRs) were received from the appellant 
in which she indicated that she had not remarried, had no 
income, and had no assets.  

5.  In June and November 1991 letters, the appellant was 
reminded of her obligations as a pension recipient.  

6.  In July 1992, an EVR was received from the appellant in 
which she indicated that she had not remarried, had no 
income, and had no assets.  

7.  In an August 1992 letter, the appellant was reminded of 
her obligations as a pension recipient and was provided a VA 
Form 21-8767.  

8.  In a November 1992 letter, the appellant was reminded of 
her obligations as a pension recipient.  

9.  In October 1993, an EVR was received from the appellant 
in which she indicated that she had not remarried, had no 
income, and had no assets.  

10.  In a November 1993 letter, the appellant was reminded of 
her obligations as a pension recipient.  

11.  In September 1994, an EVR was received from the 
appellant in which she indicated that she had not remarried, 
had no income, and had no assets.  

12.  In December 1994, the RO sent the appellant a letter in 
which the RO requested information regarding the veteran's 
and the widow's Social Security numbers and dates of birth.  

13.  In correspondence received in January 1995, the 
appellant informed the RO that she had remarried in June 
1994; however, the marriage certificate reflected that the 
appellant remarried in June 1993.  

14.  In February 1995, the RO retroactively adjusted the 
appellant's improved death pension benefits due to her 
remarriage; the VA death pension benefits were terminated 
effective June 1, 1993 which created an overpayment of VA 
improved death pension benefits in the amount of $8,230.   

15.  In an April 1995 financial status report, the appellant 
reported that their monthly expenses exceeded their income by 
$800; included in the expenses were car and furniture 
payments.  

16.  Thereafter, the appellant requested a waiver of the 
recovery of the overpayment at issue.  

17.  In a June 1995 decision, the Committee denied the 
request for waiver.  

18.  In a December 1997 decision, the Board determined that 
that the overpayment in the amount of $8,230 was properly 
created and denied entitlement to a waiver of the portion of 
the overpayment from November 1, 1993, through December 31, 
1994, in the amount of $6,105, as the appellant had committed 
misrepresentation with regard to that portion of the 
overpayment.  

19.  In the December 1997 decision, the Board further 
determined that there was no fraud, misrepresentation, or bad 
faith on the appellant's part regarding the portion of the 
overpayment from June 1, 1993, through October 31, 1993, in 
the amount of $2,125, and remanded to the Committee the issue 
of consideration of whether recovery of this overpayment 
would be against equity and good conscience, thereby 
permitting waiver. 

20.  In May 1997, the Committee determined that a recovery of 
the remainder of the overpayment in the amount of $2,125 
would not be against equity and good conscience; thus, the 
request for waiver for that portion of the overpayment was 
denied. 

21.  The appellant was at fault for the creation of the debt 
of $2,125 while the VA was not at fault in the creation of 
this debt.  

22.  Collection of the debt in this case would not defeat the 
purpose of the benefit since the appellant received benefits 
to which she was not entitled.

23.  Failure to collect the debt in this case would cause 
unjust enrichment to the debtor, since the appellant was not 
entitled to receive these benefits.  

24.  There is no indication that the appellant's reliance on 
VA benefits resulted in relinquishment of another valuable 
right.

25.  Since the appellant failed to submit a current financial 
status report, however, even if recovery of the overpayment 
may cause financial hardship, this element does not outweigh 
the others in this case.  

26.  Recovery of the overpayment in the amount of $2,125 
would not be against equity and good conscience.


CONCLUSION OF LAW

Although there was no fraud, misrepresentation, or bad faith 
on the appellant's part with respect to the creation of the 
overpayment in the amount of $2,125 which would preclude 
waiver, the recovery of VA improved death pension benefits in 
that amount would not be against equity and good conscience 
and, therefore, may not be waived.  38 U.S.C.A. §§ 5107, 
5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the appellant's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that she has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107 (West 1991).

The Board will briefly review the history in this case.  

The veteran died in June 1989.  In July 1989, the appellant 
submitted an application for VA death pension benefits.  At 
that time, the appellant reported that she had not remarried, 
had no income, and had no assets.  In August 1989, she was 
awarded entitlement to VA improved death pension benefits 
effective from June 1, 1989.  The rate of her pension 
benefits was based on her report of no income and no assets.  
She was provided a VA Form 21-8767, which informed her that 
it was her responsibility to promptly notify the VA of any 
changes in marital status and in her income or net worth and 
that, when reporting income, she was to report the total 
amount and source of all income received.  In a November 1989 
letter, the appellant was reminded of her obligations as a 
pension recipient.  

In June 1990 and June 1991, EVRs were received from the 
appellant in which she indicated that she had not remarried, 
had no income, and had no assets.  In June and November 1991 
letters, the appellant was reminded of her obligations as a 
pension recipient.  In July 1992, an EVR was received from 
the appellant in which she indicated that she had not 
remarried, had no income, and had no assets.  In an August 
1992 letter, the appellant was reminded of her obligations as 
a pension recipient and was provided a VA Form 21-8767.  In a 
November 1992 letter, the appellant was reminded of her 
obligations as a pension recipient.  In October 1993, an EVR 
was received from the appellant in which she indicated that 
she had not remarried, had no income, and had no assets.  In 
a November 1993 letter, the appellant was reminded of her 
obligations as a pension recipient.  In September 1994, an 
EVR was received from the appellant in which she indicated 
that she had not remarried, had no income, and had no assets.  

In December 1994, the RO sent the appellant a letter in which 
the RO requested information regarding the veteran's and the 
widow's Social Security numbers and dates of birth.  In 
correspondence received in January 1995, the appellant 
informed the RO that she had remarried in June 1994; however, 
the marriage certificate reflected that the appellant 
remarried in June 1993.  In February 1995, the RO 
retroactively adjusted the appellant's improved death pension 
benefits due to her remarriage.  The VA death pension 
benefits were terminated effective June 1, 1993.  This action 
created an overpayment of VA improved death pension benefits 
in the amount of $8,230.  From June 1, 1993, through November 
30, 1993, the appellant received $2,550 ($425 per month); 
from December 1, 1993, through November 30, 1994, she 
received $5,232 ($436 per month); and $448 in December 1994.  
As noted, the total amount she received for the entire period 
was $8,230 ($2,550 + $5,232 + $448).

In an April 1995 financial status report, the appellant 
reported that their monthly expenses exceeded their income by 
$800.  Included in the expenses were car and furniture 
payments.  Thereafter, the appellant requested a waiver of 
the recovery of the overpayment at issue.  

In a June 1995 decision, the Committee denied the request for 
waiver.  The Committee found that the appellant committed 
misrepresentation with regard to the creation of the 
overpayment at issue.  As such, waiver was precluded pursuant 
to 38 U.S.C.A. § 5302(a) (West 1991).  

In a December 1997 decision, the Board determined that that 
the overpayment in the amount of $8,230 was properly created 
and denied entitlement to a waiver of the portion of the 
overpayment from November 1, 1993, through December 31, 1994, 
in the amount of $6,105, as the appellant had committed 
misrepresentation with regard to that portion of the 
overpayment.  The Board confirmed the Committee's 
determination that the appellant misrepresented her marital 
status in 2 EVRs in order to retain VA benefits.  The Board 
acknowledged the appellant's contention that she had lost an 
eye and her loss of vision and limited education prevented 
her from accurately completing the forms.  However, the Board 
noted that the appellant had filled out the entire forms in 
question and specifically placed an "X" in the box 
indicating that the she had not remarried.  The Board further 
noted that she had the requisite physical and mental 
faculties to complete much of the EVR filed in October 1993.  
As such, the Board found that this constituted probative 
weight against the appellant's contentions that she lacked 
the requisite mental and physical facilities to accurately 
complete the form.  The Board noted that despite contentions 
that the appellant did not understand various questions of 
the EVRs, she affirmatively placed an "X" in the box 
indicating that she had not remarried.  In addition, the 
appellant had demonstrated that she had the requisite mental 
capacity to indicate that her preprinted social security 
number was correct on the form and that she did not live in a 
nursing home.  Thus, the Board found that the appellant's 
actions constituted more than non-willful or mere 
inadvertence regarding the failure to report her correct 
marital status, but rather came under the scope of 
misrepresentation of a material fact.  Therefore, the Board 
concluded that there was a willful failure on the appellant's 
part to disclose a material fact, with an intent to obtain 
and retain eligibility for pension, when she submitted the 
EVR in October 1993, which constitutes misrepresentation.  As 
such, waiver was precluded for the portion of the overpayment 
created after October 31, 1993, in the calculated amount of 
$6,105.

However, the Board further determined that there was no 
fraud, misrepresentation, or bad faith on the appellant's 
part regarding the portion of the overpayment from June 1, 
1993, through October 31, 1993, in the amount of $2,125.  As 
the Board found no statutory bar to a waiver of the recovery 
of the overpayment in the amount of $2,125, the Board 
remanded to the Committee the issue of consideration of 
whether recovery of this overpayment would be against equity 
and good conscience, thereby permitting waiver of the 
overpayment under the provisions of 38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1998).  In May 
1997, the Committee determined that a recovery of the 
remainder of the overpayment in the amount of $2,125 would 
not be against equity and good conscience; thus, the request 
for waiver for that portion of the overpayment was denied.  
The Committee noted that although the appellant was sent a 
letter in which she was requested to submit a financial 
status report in order to establish financial hardship, she 
failed to comply.  

Since the Board has already determined that there was no 
fraud, misrepresentation, or bad faith on the appellant's 
part with respect to the creation of the overpayment in the 
amount of $2,125, and, therefore, waiver is not precluded 
pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 1.963(a), 
1.965(a) (1998).  The pertinent regulation in this case 
provides that the standard of "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1998).

According to 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1998), various elements are to be 
considered in reaching a determination in these cases.  These 
elements include fault of the debtor versus VA fault; undue 
hardship, whether collection would deprive debtor or family 
of basic necessities; defeat the purpose, whether withholding 
of benefits or recovery would nullify the objective for which 
benefits were intended; unjust enrichment, failure to make 
restitution would result in unfair gain to the debtor; and 
changing position to one's detriment, reliance on VA benefits 
results in relinquishment of a valuable right or incurrence 
of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board finds that the creation of the debt at 
issue was caused by the appellant's actions.  As already 
noted by the Board at length, the appellant remarried in June 
1993, but did not notify the VA of the change in her marital 
status until January 1995.  As such, the appellant was paid 
VA death pension benefits to which she was not entitled.  The 
appellant was repeatedly informed of her obligations as a 
pension recipient, yet she failed to fulfill those 
obligations.  Therefore, it is clear the appellant is solely 
at fault in the creation of the overpayment of $2,125 and the 
VA had no fault in the creation of that debt.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the appellant 
received benefits to which she was not entitled.  As such, 
recoupment of those benefits would not defeat the purpose of 
the benefit and would cause unjust enrichment to the debtor.  
There is no indication that the appellant's reliance on VA 
benefits resulted in relinquishment of another valuable 
right.

The Board has also considered whether the appellant would 
suffer undue financial hardship if forced to repay the 
remainder of the debt at issue.  The appellant has asserted 
that she would suffer undue hardship.  However, she failed to 
provide a current financial status report.  Nevertheless, the 
Board has reviewed the appellant's financial information that 
is of record and concludes that the element of financial 
hardship does not outweigh the other element as discussed 
above.  The appellant and her spouse may still have monthly 
debts that exceed monthly income.  However, in the past, they 
apparently managed to make their monthly installment payments 
to creditors.  The appellant has not supplied evidence which 
would suggest that her indebtedness to the Government should 
not be afforded the same consideration and attention she 
provides to her other obligations.

Accordingly, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the remainder of 
the overpayment would be against equity and good conscience.  
38 U.S.C.A. § 5107(b) (West 1991).


ORDER

The appeal is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

